 1   TOMAS E. MARGAIN, Bar No. 193555
     HUY TRAN, Bar No. 288196
 2   Justice at Work Law Group
     84 West Santa Clara Street, Suite 790
 3   San Jose, CA 95113
     Telephone: (408) 317-1100
 4   Facsimile: (408) 351-0105
     Tomas@JAWLawGroup.com
 5   Huy@JAWLawGroup.com
     Attorneys for Plaintiffs
 6
     VINCENT CARLUCCI and LAMAR WASHINGTON
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10                                              SAN JOSE DIVISION

11

12    VINCENT CARLUCCI, et al.,                                Case No. 18-CV-01610-NC

13                          Plaintiffs,

14               v.                                            STIPULATION AND [PROPOSED]
                                                               ORDER TO DISMISS WITH
15    CONSOLIDATED NETWORKS                                    PREJUDICE
      CORPORATION, et al
16
                            Defendants.
17

18   TO THE COURT AND ALL PARTIES WHO HAVE MADE AN APPEARANCE:
19

20
                The parties hereby stipulate as follows:
21
                WHEREAS, the parties participated in mediation with JOHN KOEPPEL through this Court’s
22
     ADR Program, and
23

24              WHEREAS, the mediation was successful, resulting in amicable resolution between all

25   parties,

26              IT IS THEREFORE JOINTLY REQUESTED AND STIPULATED that the matter be
27   dismissed in its entirety with prejudice.
28
                                                           1                        Case No. 18-CV-01610-NC

                          STIPULATION AND [Proposed] ORDER TO DISMISS WITH PREJUDICE
 1

 2

 3

 4
     Dated: May 1, 2019                                By:       /s/ Huy Tran
 5                                                               Huy Tran
                                                                 Attorney for Plaintiffs
 6

 7

 8   Dated: May 1, 2019                                By:       /s/ Carrie Bushman
                                                                 Carrie Bushman
 9                                                               Attorney for Defendants
10

11

12                                            ORDER

13            PURSUANT TO STIPULATION AND FOR GOOD CAUSE SHOWN, IT IS SO
14
     ORDERED.
                                                                           S DISTRICT
15                                                                      ATE           C
     Dated:     May 1, 2019                  By:                       T




                                                                                                 O
                                                                  S




                                                                                                  U
16                                                     NATHANAEL M. COUSINS
                                                                 ED




                                                                                                   RT
                                                             UNIT




                                                                           TEDJudge
                                                       United States Magistrate
17                                                                   GRAN




                                                                                                          R NIA
18                                                                                                    s
                                                                                          M. Cousin
                                                             NO




                                                                                thanael
                                                                       Judge Na
19                                                                                                        FO
                                                              RT




                                                                                                      LI
                                                                      ER
                                                                 H




                                                                                                 A

                                                                                                  C
20                                                                         N
                                                                               D IS T IC T O
                                                                                             F
                                                                                     R
21

22

23

24

25

26

27

28
                                                   2                                        Case No. 18-CV-01610-NC

                     STIPULATION AND [Proposed] ORDER TO DISMISS WITH PREJUDICE
